 1

 2

 3

 4

 5

 6

 7

 8
 9
                                     UNITED STATES DISTRICT COURT
10
                                  NORTHERN DISTRICT OF CALIFORNIA
11
                                         SAN FRANCISCO DIVISION
12

13

14   UNITED STATES OF AMERICA,                       ) NO. CR 17-00104 SI-1
                                                     )
15           Plaintiff,                              ) ORDER RE EX PARTE MOTION FOR
                                                     ) LIMITED WAIVER AND OTHER RELIEF
16                   v.                              )
                                                     )
17                                                   )
     ANDRE MITCHELL BROWN,                           )
18                                                   )
             Defendant.                              )
19                                                   )
                                                     )
20

21          On March 25, 2019, the government filed an ex parte motion seeking a limited waiver of the
22 defendant’s attorney-client privilege for purposes of opposing defendant’s Motion to Vacate Conviction,

23 Set Aside, or Correct a Sentence By A Person in Federal Custody (Dkt. No. 68) (hereinafter “Motion”).

24 The Court finds that by filing the Motion, defendant Andre Mitchell Brown has raised claims of

25 ineffective assistance of counsel that the United States cannot fully respond to without the requested
26 waiver of the attorney-client privilege.

27
   ORDER
28 CR 17-00104 SI-1



30
 1          Accordingly, the Court ORDERS:

 2          (a) defendant has waived the attorney-client privilege in limited part, as to the allegations

 3 relating to counsel in the Motion as detailed herein;

 4          (b) that the United States is entitled to inquire of and obtain declarations from defense counsel

 5 Ellen Leonida as to the representation of defendant in the captioned case, on the following subject areas;

 6 and that Ms. Leonida is ordered to provide the United States with any correspondence, e-mails, notes, or

 7 other materials in her possession that relate to any of the following subject areas:

 8                  1. What discussion occurred between defendant and defense counsel regarding
                    defendant’s decision to enter into the plea agreement in this case and regarding
 9                  defendant’s sentencing exposure if defendant did or did not enter into the plea agreement;

10                  2. Whether defense counsel was prepared to advocate for defendant’s interests at the
                    time of sentencing; and
11
                    3. What discussions, if any, occurred between defendant and defense counsel concerning
12                  the filing of an appeal in this matter;

13          (c) that the United States is precluded from using the privileged information and material for any

14 purpose other than litigating the instant Motion; and

15          (d) that the United States may not disclose these materials to any other persons, excluding other

16 representatives of the United States Attorney’s Office or law enforcement agents who are assisting with

17 the Motion.

18          Furthermore, the Ninth Circuit Court of Appeals has held that when a defendant alleges

19 ineffective assistance of counsel and calls his attorney’s advice and counsel into question, that defendant
20 has necessarily waived the attorney-client privilege and a “court must impose a waiver [of the privilege]

21 no broader than needed to ensure the fairness of the proceedings before it . . . [but] the holder of the

22 privilege may preserve the confidentiality of the privileged communications by choosing to abandon the

23 claim that gives rise to the waiver condition.” Bittaker v. Woodford, 331 F.3d 715, 720–21 (9th

24 Cir. 2003) (en banc).

25          Accordingly, the Court FURTHER ORDERS that defendant may mail a notice that defendant

26 wishes to preserve the attorney-client privilege by abandoning defendant’s ineffective assistance of

27
   ORDER
28 CR 17-00104 SI-1



30
 1 counsel claims and withdrawing the Motion. That notice must be sent by April 22, 2019. If no such

 2 notice is sent, defendant’s attorney-client privilege will be deemed waived as to the matters raised in the

 3 Motion. If defendant decides not to abandon defendant’s claims, the government may file its opposition

 4 to defendant’s Motion by May 20, 2019. That opposition may include declarations by defendant’s

 5 former counsel.

 6

 7          IT IS SO ORDERED.

 8
     Dated: April 9, 2019                         ____________________________________
 9
                                                  HONORABLE SUSAN ILLSTON
10                                                United States District Judge

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25
26

27
   ORDER
28 CR 17-00104 SI-1



30
